Citation Nr: 1445169	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for total left knee replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to December 1990, and from May 1992 to November 1994.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was provided in August 2014 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.

The Board notes that this is a VBMS paperless claims file.  There is also a Virtual VA paperless claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain recent treatment records and to afford the Veteran a new examination.

The Veteran was afforded a VA examination in February 2013.  The Veteran's representative submitted an August 2014 VA Form 646 alleging that the Veteran's knee condition has worsened since the February 2013 examination.  

At the August 2014 Board hearing, the Veteran indicated that he has had x-rays, range of motion testing, and treatment at a VA medical center subsequent to the February 2013 VA examination.  Those records have not been associated with the claims file and must be obtained.  The most recent VA treatment records in the claims file, located in Virtual VA, are dated in July 2013.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from July 2013 to the present pertaining to the Veteran's service connected total left knee replacement.  Any such records should then be associated with the claims folder.

2.  After any records requested above have been obtained, schedule the Veteran for a VA knee examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's left knee disability, status-post total knee replacement.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



